DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE filed on August 18, 2021 and the amendment filed on July 22, 2021 have been entered.  The claims pending in this application are claims 25 and 27-38 wherein claims 27 and 29 have been withdrawn due to the restriction requirement mailed on January 13, 2020. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on July 22, 2021. Claims 25, 28, and 30-38 will be examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25, 30, 33-35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., (US 2005/0069939 A1, published on March 31, 2005) in view of Lapidus et al., (US 2006/0024711 A1, published on February 2, 2006), Hayashizaki et al., (US 2008/0108804 A1, filed on November 2, 2006) and Croughan (US 2003/0217381 A1, published on November 20, 2003). 
Regarding claims 25, 30, and 33-35, Wang et al., teach a) providing a circular nucleic acid comprising a double-stranded portion, the double-stranded portion comprising a sense strand and a complementary antisense strand of said sense strand wherein the sense strand and antisense strand of the double-stranded portion are linked at both ends to form said circular nucleic acid; and b) performing a rolling circle replication reaction with said circular nucleic acid as a replication template, thereby producing a concatemer having segments comprising repeating copies of said sense strand and antisense strand as recited in claim 25, wherein one end of the double stranded portion is linked with a first hairpin adaptor, and the other end of the double-stranded portion is linked with a second hairpin adaptor as recited in claim 30, said first hairpin adaptor or said second hairpin adaptor, or both said first hairpin adaptor and said second hairpin adaptor, comprises or comprise a registration sequence (eg., any nucleic acid sequence can be considered as a registration sequence) as recited in claim 33, the nucleic acid sample comprises genomic DNA as recited in claim 34, and the nucleic acid sample comprises amplification products as recited in claim 35 (see paragraphs [0041] to [0046], [0076], and [0111], and Figure 3D). 
Wang et al., do not disclose performing a single-molecule sequencing process on the concatemer produced in step b), thereby generating a sequencing read from said concatemer, said sequencing read comprising multiple reads of at least one first sequence corresponding to said sense strand and multiple reads of at least one second sequence corresponding to said antisense strand and comparing or assembling said multiple reads of at least one first sequence and said multiple reads of at least one second sequence from said sequencing read, thereby obtaining nucleotide sequence information of said double-stranded portion of said nucleic acid as recited in claim 25 wherein the multiple reads of at least one first sequence corresponding to the sense region, and the multiple reads of at least one second sequence corresponding to the complementary antisense region are compared or assembled to determine a consensus sequence for said double-stranded portion of said nucleic acid as recited in claim 37. 
Lapidus et al., teach methods for sequencing a nucleic acid comprising conducting rolling circle amplification on a circular nucleic acid template, wherein the resulting amplicon from the circular nucleic acid template is optionally anchored to a substrate in an individually optically resolvable manner, and performing a sequencing reaction such as a single molecule sequencing reaction for the resulting amplicon, and comparing nucleotide sequences of multiple repeats in the resulting amplicon (see abstract, paragraphs [0002] and [0015], Examples 1-3 in paragraphs [0070] to [0092], and Figures 8A and 8B). 
Hayashizaki et al., teach converting a modified DNA to a circular single-stranded DNA molecule, rolling circle amplification of the circular single-stranded DNA molecule, and performing multiple sequencing reads of a product from the rolling circle amplification in order to obtain nucleotide sequence information from both strands of the modified DNA (see abstract,  paragraph [0029], and claims 28-30). 
Croughan teaches that the nucleotide sequences of a nucleic acid are confirmed by comparing the complementarity of the sequences determined for the positive strands and the negative strands of each (see paragraph [0198]).  
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 25 and 37 by performing a single-molecule sequencing process on said concatemer comprising repeating copies of said sense and antisense strands taught by Wang et al., thereby generating a sequencing read from said concatemer, said single sequencing read comprises multiple reads of at least one first sequence corresponding to said sense strand and multiple reads of at least one second sequence corresponding to said antisense strand, comparing or assembling said multiple reads of at least one first sequence and said multiple reads of at least one second sequence from said sequencing read, thereby obtaining nucleotide sequence information of said double-stranded portion of said nucleic acid wherein the multiple reads of at least one first sequence corresponding to the sense region, and the multiple reads of at least one second sequence corresponding to the complementary antisense region are compared or assembled to determine a consensus sequence for said double-stranded portion of said nucleic acid in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan. One having ordinary skill in the art would have been motivated to do so because Lapidus et al., have successfully shown methods for sequencing a nucleic acid comprising conducting rolling circle amplification on a circular nucleic acid template, wherein the resulting amplicon from the circular nucleic acid template is optionally anchored to a substrate in an individually optically resolvable manner, and performing a sequencing reaction such as a single molecular sequencing reaction for the resulting amplicon, and comparing nucleotide sequences of multiple repeats in the resulting amplicon (see abstract, paragraphs [0002] and [0015], Examples 1-3 in paragraphs [0070] to [0092], and Figures 8A and 8B), Hayashizaki et al., have successfully shown converting a modified DNA to a circular single-stranded DNA molecule, rolling circle amplification of the circular single-stranded DNA molecule, and performing multiple sequencing reads of a product from the rolling circle amplification in order to obtain nucleotide sequence information from both strands of the modified DNA (see abstract, paragraph [0029], and claims 28-30), and Croughan has successfully shown that the nucleotide sequences of a nucleic acid are confirmed by comparing the complementarity of the sequences determined for the positive strands and the negative strands of each (see paragraph [0198]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 25 and 37 by a single-molecule sequencing process using the concatemer comprising repeating copies of said sense and antisense strands taught by Wang et al., that is produced by a rolling circle replication process in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan in order to determine a consensus sequence for said double-stranded portion of said nucleic acid and insure accuracy of nucleotide sequence information of said double-stranded portion of said nucleic acid such that a sequencing read from said concatemer is generated wherein said sequencing read comprises multiple reads of at least one first sequence corresponding to said sense strand and multiple reads of at least one second sequence corresponding to said antisense strand, and said multiple reads of at least one first sequence and said multiple reads of at least one second sequence from said sequencing read are compared or assembled, and nucleotide sequence information of said double-stranded portion of said nucleic acid is obtained.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., Lapidus et al., Hayashizaki et al., and Croughan as applied to claims 25, 30, 33-35, and 37 above, and further in view of Bayley et al., (US 2002/0094526 A1, published on July 18, 2002) or Lapidus et al., (US 2010/0216151 A1, priority date: February 27, 2004). 
The teachings of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan have been summarized previously, supra. 
Wang et al., Lapidus et al., Hayashizaki et al., and Croughan do not disclose that said single-molecule sequencing process is performed using a nanopore sensor as recited in claim 28.
	Bayley et al., or Lapidus et al., (2004) teach that single-molecule sequencing process is performed using a nanopore sensor (see Bayley et al., paragraph [0157] or see Lapidus et al., (2004), claims 1, 4, and 5). 
	Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 28 wherein said single-molecule sequencing process is performed using a nanopore sensor in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., Croughan, and Bayley et al., or Lapidus et al., (2004). One having ordinary skill in the art would have been motivated to do so because Bayley et al., or Lapidus et al., (2004) have successfully performed a single-molecule sequencing process using a nanopore sensor (see Bayley et al., paragraph [0157] or see Lapidus et al., (2004), claims 1, 4, and 5) and the simple substitution of one kind of  single-molecule sequencing process (ie., the single-molecule sequencing process taught by Lapidus et al.,) from another kind of single-molecule sequencing process (ie., the single-molecule sequencing process taught by Bayley et al., or Lapidus et al., (2004)) during the process of performing the method recited in claim 28, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the single-molecule sequencing process taught by Lapidus et al., and the single-molecule sequencing process taught by Bayley et al., or Lapidus et al., (2004) are used for the same purpose. 
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07, and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., Lapidus et al., Hayashizaki et al., and Croughan as applied to claims 25, 30, 33-35, and 37 above, and further in view of Kim et al., (Biochem. Biophy. Res. Comm., 336. 168-174, 2005). 
The teachings of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan have been summarized previously, supra. 
Wang et al., Lapidus et al., Hayashizaki et al., and Croughan do not disclose that said first and second hairpin adaptors are identical as recited in claim 31. 
Kim et al., teach to produce a circular nucleic acid by ligating an identical hairpin adaptor to 5’ and 3’ ends of a linear double stranded nucleic acid (see Figures 1 and 2). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 31 by ligate an identical hairpin adaptor to a first end and a second end of said double stranded portion recited in step a) of claim 25 in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., Croughan, and Kim et al.. One having ordinary skill in the art would have been motivated to do so because Kim et al., have successfully produced a circular nucleic acid by ligating an identical hairpin adaptor to 5’ and 3’ ends of a linear double stranded nucleic acid (see Figures 1 and 2). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 31 by ligate an identical hairpin adaptor to a first end and a second end of said double stranded portion recited in step a) of claim 25 in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., Croughan, and Kim et al., in order to save costs for one having ordinary skill in the art at the time the invention was made. 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., Lapidus et al., Hayashizaki et al., and Croughan as applied to claims 25, 30, 33-35, and 37 above, and further in view of Taira et al., (US 2004/0002077 A1, published on January 1, 2004). 
The teachings of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan have been summarized previously, supra. 
Wang et al., Lapidus et al., Hayashizaki et al., and Croughan do not disclose that said first and second hairpin adaptors have blunt ends.
Taira et al., teach to ligate a hairpin adaptor having blunt ends to an end of a nucleic acid (see paragraph [0220] and Figure 19). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 32 wherein said first and second hairpin adaptors have blunt ends in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., Croughan, and Taira et al.. One having ordinary skill in the art would have been motivated to do so because Taira et al., have successfully ligated a hairpin adapter having blunt ends to an end of a nucleic acid (see paragraph [0220] and Figure 19) and Wang et al., suggest that “[T]he target nucleic acid molecule may be circularized by a number of methods including, without limitation, blunt end ligation, annealing complementary ends followed by ligation, recombination between complementary regions, or annealing a primer with polymerase extension” (see paragraph [0019] and [0110], and Figure 3C). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 30 using said first and second hairpin adaptors having blunt ends in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al.,  Croughan, and Taira et al., in order to circularize the double-stranded portion taught by Wang et al., by blunt end ligation.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., Lapidus et al., Hayashizaki et al., and Croughan as applied to claims 25, 30, 33-35, and 37 above.
The teaching of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan have been summarized previously, supra. 
Wang et al., Lapidus et al., Hayashizaki et al., and Croughan do not disclose that the double-stranded region comprises at least 1000 base pairs as recited in claim 36.
However, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 36 wherein the double-stranded region comprises at least 1000 base pairs in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan. One having ordinary skill in the art would have been motivated to do so because Wang et al., suggest that any nucleic acid molecule of interest can be used as a target nucleic acid molecule in their method (see paragraphs [0041] to [0044]).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 25 using a target nucleic acid molecule with a proper size in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan such that the double-stranded region would comprise at least 1000 base pairs as recited in claim 36.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al., Lapidus et al., Hayashizaki et al., and Croughan as applied to claims 25, 30, 33-35, and 37 above, and further in view of Tibbetts et al., (US Patent No. 5,365,455, published on November 15, 1994). 
The teachings of Wang et al., Lapidus et al., Hayashizaki et al., and Croughan have been summarized previously, supra. 
Wang et al., Lapidus et al., Hayashizaki et al., and Croughan do not disclose that said consensus sequence is determined using neural networks as recited in claim 38. 
Tibbetts et al., teach that neural networks provide a practical tool for translation of raw sequencer data to DNA sequences wherein input data can comprise any of the informative variables discussed above, either alone or in combination (see column 19, second paragraph and claim 22). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 38 wherein said consensus sequence is determined using neural networks in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., Croughan, and Tibbetts et al..  One having ordinary skill in the art would have been motivated to do so because Tibbetts et al., have shown that neural networks provide a practical tool for translation of raw sequencer data to DNA sequences wherein input data can comprise any of the informative variables discussed above, either alone or in combination (see column 19, second paragraph and claim 22). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to determine said consensus sequence of said double-stranded portion of said nucleic acid using neural networks in view of the prior arts of Wang et al., Lapidus et al., Hayashizaki et al., Croughan and Tibbetts et al., in order to translate raw sequencer data to DNA sequences. 

Response to Arguments
9.	Applicant’s arguments with respect to claims 25, 28, and 30-38 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.

Conclusion
10.	 No claim is allowed. 
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 31, 2021